 Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 1 of 23 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

 GRATUITY, LLC.                                   §
                                                  §
        Plaintiff,                                §
                                                  § CIVIL ACTION NO. __________________
 vs.                                              §
                                                  § COMPLAINT AND DEMAND FOR
 LEIF MAGNUSON, TIPHAUS, INC.,                    § JURY TRIAL
 FARRELLI’S MANAGEMENT                            §
 SERVICES, LLC.                                   §
                                                  §
        Defendant


   COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL

       Plaintiff GRATUITY, LLC (“Plaintiff” or “Gratuity”), a Florida Limited Liability

Company, by and through its undersigned attorneys, files this Complaint for Patent Infringement

against Defendants LEIF MAGNUSON, TIPHAUS, INC., and FARRELLI’S MANAGEMENT

SERVICES, LLC (“Defendants”) and hereby alleges as follows:

                                                 I.
                                  NATURE OF THE ACTION

       1.      This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code. Gratuity brings this patent infringement action to stop

Defendants from continuing to engage in the wrongful and unlicensed use of Gratuity’s patented

technology. Defendants are infringing U.S. Patents No. 10,726,436 (“the ‘436 patent”) and

9,741,050 (“the ‘050 patent”) by manufacturing, selling, offering, importing, using, offering for

sale, and/or distributing the Tiphaus branded software products, including and in combination with

Defendants Magnuson and Tiphaus offering the Tiphaus software as a service.




                                                 1
 Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 2 of 23 PageID 2



                                                   II.
                                           THE PARTIES

       2.      Gratuity, LLC. is a limited liability company organized under the laws of the State of

Florida. Gratuity maintains a principal place of business in this judicial district at 1112 Goodlette

Road, Suite 204, Naples, FL 34102.

       3.      Defendant Leif Magnuson is an individual.

       4.      Defendant Tiphaus, Inc. (“Tiphaus”) is a corporation organized and existing under

the laws of Delaware with its principal place of business at 5801 108th Street, Gig Harbor, WA,

98332-8510. Defendant Tiphaus, Inc. owns, develops, markets, advertises, distributes, offers for

sale, and sells the infringing Tiphaus services and products and offers the infringing software

applications and services to businesses, including in this judicial district.

       5.      Defendant Farrelli’s Management Services, LLC, (“Farrelli’s”) is a corporation

organized under the laws of the state of Washington with its principal place of business at 1200

Station Drove, Suite 150, Dupont, WA, 98327. Defendant Farrelli’s is a restaurant chain with multiple

locations. Defendant Farrelli’s uses the infringing Tiphaus product for gratuity calculation,

distribution, and management at multiple locations.

                                                  III.
                                   JURISDICTION AND VENUE

       6.      Gratuity incorporates by reference all preceding paragraphs.

       7.      This is an action for patent infringement of United States Patent No. 9,741,050 and

No. 10,726,436, arising under the patent laws of the United States, including but not limited to Title

35 United States Code §§ 271 and 281.

       8.      This Court has original jurisdiction over this patent infringement action under 28

 U.S.C. § 1331 and 1338(a) because this action arises under the patent laws of the United States,


                                                   2
 Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 3 of 23 PageID 3



 35 U.S.C. § 1 et seq.

       9.      This Court has personal jurisdiction over Defendants for at least the followingreasons:

(1) Defendants have specifically consented to the jurisdiction of the federal courts for the Middle

District of Florida, and specifically the Ft. Myers division, for any dispute arising out of their

agreement with Plaintiffs, pursuant to a valid forum selection clause contained in Section 17 of the

Joint User Agreement. Please see Joint User Agreement §17(b)(i), a true and correct copy of which is

attached hereto as Exhibit A. (2) Defendants Magnuson and Tiphaus have purposefully established

substantial, systematic, and continuous contacts with this judicial district by marketing and offering

for sale their Tiphaus software platform and should reasonably expect to defend lawsuits in The

Middle District of Florida.

       10.     Venue is also proper in The Middle District of Florida under 28 U.S.C. §§ 1391,

1400(b), and 1404(a) because Defendants have consented to venue in the Middle District of Florida,

pursuant to Section 17 of the Joint User Agreement acknowledged and consented to by Defendants

and Plaintiffs as a condition of access to and continuing use of the Plaintiff’s software platform.

Therefore, venue is proper pursuant to a valid forum selection clause. Atl. Marine Const. Co., Inc. v.

U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 58 (2013)

       11.     All conditions precedent to the maintenance of this suit and Plaintiff’s claims have

occurred, been performed, would be futile, or have been otherwise waived.

                                                 IV.
                                  GENERAL ALLEGATIONS

A.     Gratuity, LLC

       12.     Gratuity incorporates by reference paragraphs 1 through 11 as if fully set forth herein.

       13.     Founded in 2011, Gratuity is a software developer and a software-as-a-service (SaaS)

provider that offers software products to subscribing businesses, including the Gratuity Application,

                                                 3
 Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 4 of 23 PageID 4



also known as “Gratsync” or the “PayData Platform.”

       14.     Gratuity offers a fully automated alternative to traditional tip and gratuity calculation,

management, and distribution, as well as payroll support services. The Gratuity Application enables

restaurants to automatically split, calculate, allocate and/or distribute tips to multiple members of a

restaurant team according to preset gratuity distribution rules, employee data, and transaction

information.

       15.     The ‘050 Patent and the ‘436 Patent are both titled “SYSTEM AND METHOD FOR

MANAGING GRATUITIES.” The ‘050 Patent was duly and legally issued by the United States

Patent and Trademark Office on August 22, 2017, and the ‘436 Patent was duly issued on July 28,

2020. The ‘436 patent is a child application or continuance application of the ‘050 patent. The

inventor of both patents is Aleksandar Stepanovich. Gratuity is the assignee and owner of the ‘050

and ‘436 Patents. Gratuity has full rights to sue and recover damages for all past, present, and future

acts of infringements of the ‘050 and ‘436 Patents.

       16.     The ‘050 and ‘436 Patents disclose novel methods and systems for calculating and

managing the distribution of tips and gratuities through a network of servers, client applications, and

point-of-sale systems. The ‘050 and ‘436 Patents provide the technological advancement necessary

for efficiently addressing the way restaurants and other gratuity-involved industries manage their

employees’ income and payroll.

B.     Hospitality Services and Gratuity Management Challenges

       17.     Distributing gratuities to servers and other restaurant staff, also referred to as tipped

employees, is much more complicated than in times past. Gone are the days when all tipped

employees could simply be “cashed-out” at the end of the night with the cash received or on-hand by

the restaurant. Employers and tipped employees now split or pool gratuities between a host of tipped

and non-tipped restaurant personnel based on customized tip distribution rules which differ from one
                                                  4
 Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 5 of 23 PageID 5



establishment to the next. In order to properly calculate, allocate and distributes tips to tip out a large

staff, some restaurants and hospitality operations have had to resort to regular deliveries of large

amounts of cash via armored car and other methods.

        18.     Historically, in order to deal with the ever-growing and changing complexity of

gratuity distribution rules (e.g. bartender gets 2.5% of tips for server she supports, busser and

dishwasher get 1.5%, etc.) coupled with regulatory compliance mandates restaurant and hospitality

managers have turned to spreadsheets, paper records, or various software solutions to try and ensure

that everyone is tipped out fairly and efficiently, with minimal time lost managing gratuity

distribution rules and making adjustments. Performing these calculations can be time-consuming and

prone to human error, leading some employees to feel as though they have been overlooked,

discriminated against or even cheated.

        19.     Hospitality employees appreciate and often expect the ability to transact their lives

digitally and with cards, rather than cash. With paycards, Venmo, Paypal and other digital payment

solutions becoming ubiquitous, hospitality employees appreciate the ability to receive, transfer and

settle their tips amongst on the same day.

        20.     Most sales transactions today are conducted via credit card through data-rich point-

of-sale (POS) systems, which are the primary repository of time, attendance, and sales data for

hospitality based establishments. Employee shift data and hours worked are also increasingly being

kept digitally through these systems. Plaintiff’s software-as-a-service GratSync provides the

hospitality industry with a means to utilize this data it aggregates and normalizes to enable the

automatic, real-time calculation allocation, and distribution of tips, service charges and commissions

through integrations with point-of-sale and payroll systems.

C.      The ‘050 and ‘436 Patents

        21.     The ‘050 Patent, and its child, the ‘436 Patent, disclose systems and methods for
                                                   5
 Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 6 of 23 PageID 6



allocating gratuities. One or more embodiments disclosed in the ‘050 Patent are directed to systems

of calculating gratuities and distributions to employees through the use of networked servers and

business systems, including a point-of-sale server and/or time and attendance server furnishing

transaction data and a gratuity sync client installed on a client restaurant’s business system. The point-

of-sale system provides transaction information and other information to the gratuity management

server that is remote from the client business systems, which calculates the gratuity distribution based

on predefined rules.

        22.     Some embodiments in the ‘050 Patent include a time and attendance server in

communication with the networked gratuity management server that furnishes hours worked and

attendance data to assist in the calculation of gratuities.

        23.     The ‘050 Patent discloses one or more embodiments of a system for distributing

gratuities based on various tip pools, teams, and working groups of employees, including flat amount

sharing and percentage-based sharing rules.

        24.     The ‘050 Patent also claims a system for providing payment management services to

a plurality of clients through a computer system providing access to each client and allowing them to

define and set their own gratuity distribution rules and employee rolls to allow for automatic and

independent gratuity distributions. This system works with a point-of-sale server and interfaces with

various client systems.

        25.     Further embodiments in the ‘050 Patent include an interface with the client

restaurant’s payroll system, calculating and reporting payrolls, allowing the client business to prepare

payrolls based on complex or simple gratuity distribution rules without having to calculate the payroll

manually or through the client’s own business systems.

        26.     The ‘436 Patent discloses methods complimentary to the ‘050 patent, said methods

describing in detail how to collect, process, calculate, and report gratuity distributions using a network

                                                   6
 Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 7 of 23 PageID 7



of computer systems.

       27.     In one embodiment, the ‘436 Patent discloses a method for managing gratuity

allocations by receiving gratuity distribution rules, transaction information including amounts of

gratuities paid, and hours worked by a group of employees. The embodiment then discloses

calculating a gratuity distribution based on a host of exemplary rules or potential distribution schema

and updating that gratuity distribution based on updates or changes to employee information or

transaction information. This distribution is then reported by a processor to a payroll system for the

business and the payroll system distributes payments accordingly.

       28.     Besides methods for calculating and distributing gratuities, the ‘436 Patent further

discloses a computer system and configuration for implementing the previous methods.

D.     Defendants

       1)      Introduction

       29.     Defendant Tiphaus, Inc. is a software company that develops, markets, sells, and

distributes the Tiphaus software or suite of software products for gratuity management, distribution,

and calculation.

       30.     Defendant Farrelli’s Management Services, LLC is a restaurant chain that owns and

manages multiple restaurants in the pacific northwest. Farrelli’s was also a one-time user and client

customer of Plaintiff’s, utilizing its patented software after consenting to Plaintiff’s Joint User

Agreement (Exhibit A).

       31.     Defendant Leif Magnuson is the manager and CEO of Tiphaus and a one-time

“authorized user” of Plaintiff’s services by way of his employment by Farrelli’s Management

Services, LLC. Magnuson was working with Farrelli’s to assist them in implementing Plaintiff’s

software when he consented to Plaintiff’s Joint User Agreement in or around July of 2018.

       32.     According to Magnuson and Tiphaus, the Tiphaus Platform is a tip distribution
                                           7
 Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 8 of 23 PageID 8



software solution that allows for the automatic, real-time calculation of tip distribution through

integrations with point-of-sale and payroll systems.

       33.     The Tiphaus Platform also provides restaurant or hospitality employees with a custom

app or portal specific to them which allows them to send tips back and forth to each other and provides

a transparent financial picture of that employee’s tip earnings.

       34.     According to Defendants’ Tiphaus website, the Tiphaus Platform allows for the

calculation of tip distributions using custom rules designated and implemented by the restaurant

owner or manager. It synchronizes with point-of-sale systems to enable automatic collection of

customer transaction data, including sales, employee hours worked, and gratuities paid.

       35.     Furthermore, the Tiphaus Platform allows for the automatic payment of calculated

gratuity distributions through a debit card, handling payroll functions automatically once gratuity

distributions have been calculated.

       36.     The Tiphaus platform is a cloud computing solution and involves a server that is

remote from the client business systems, where the gratuity calculations based on point-of-sale data

are conducted, without the need for the restaurant’s own computers to perform the calculations.

       37.     Defendants’ software provides for the servicing of a plurality of clients through a

centralized processing system providing a web portal for each client that allows them to enter and

configure gratuity distribution rules. These rules are utilized by the computer system to process and

calculate gratuity distributions based on employee information and transaction data.

       2)      Defendant’s Conduct

       38.     While working with at least two known client customers of Plaintiff (The Ram

Restaurant and Farrelli’s), Magnuson secretly founded his own software company, Tiphaus on or

about October 26 of 2018, whose sole purpose was to steal Plaintiff’s solution and directly compete

                                                  8
 Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 9 of 23 PageID 9



with Plaintiff. He accomplished this by concealing his status as a competitor, all while acting as a

“manager” for co-Defendant Farelli’s, for over a year copying and implementing Plaintiff’s patented

software by utilizing his relationships with Plaintiff’s customers to gain access to software diagrams,

interfaces, performance information, functional descriptions, and many other forms of proprietary

information.

        39.     In furtherance of his willful infringement of Plaintiff’s patents and misappropriation

of technical know-off, Defendant Magnuson took steps to illegally record Plaintiff’s employees

without their consent, in violation of both Washington and Florida law. This was done in order to

pass along information gleaned from Plaintiff’s technical employees and support personnel to

Magnuson’s and Tiphaus’ own software development teams. Furthermore, Magnuson and Tiphaus

also plagiarized Plaintiff’s marketing materials to the TipHaus’ marketing materials and videos.

       40.      Defendants Magnuson, Tiphaus and Farrelli’s knew or should have known that

Plaintiff’s software was covered and protected by Patents and were put on notice of the same. Every

page of the twenty-five page Joint User Agreement Defendants consented to contains the language

“…the services provided are further protected by US Patent #9,741,050.” Acknowledging and

consenting to this agreement was a condition of allowing access to and continuing use of Plaintiff’s

gratuity management software platform.

       41.      On or about October 25, 2019, Defendant Farrelli’s informed Plaintiff that it would be

cancelling its contract and terminating its use of Plaintiff’s software at all nine of its locations that

were using the Gratuity Application. They stated in an email to Plaintiff that they would be moving

to “an internal tip solution” and needed their contract cancelled. Subsequently, Plaintiff became aware

that Defendant Farrelli’s had begun using Tiphaus’ infringing software to manage its tips and gratuity

distribution.


                                                  9
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 10 of 23 PageID 10



                                               COUNT I
                CLAIM FOR PATENT INFRINGEMENT OF THE ‘050 PATENT

          42.   Plaintiff hereby incorporates by reference paragraphs 1 through 40 as if fully set forth

herein.

          43.   This cause of action arises under the patent laws of the United States of America

and, in particular, 35 U.S.C. §§271 et seq.

          44.   On August 22, 2017, the ‘050 Patent, titled “System and Method for Managing

Gratuities” was issued by the United States Patent and Trademark Office (the “USPTO”). A true and

correct copy of the ‘050 Patent is attached hereto as Exhibit B.

          45.   The ‘050 Patent is valid, enforceable, and was duly issued in full compliance withTitle

35 of the United States Code.

          46.   The ‘050 Patent is legally presumed to be valid under Title 35 U.S.C. §282.

          47.   Gratuity is the assignee and owner of all rights, title, and interests in the ‘050Patent,

including all rights to pursue and collect past and future royalties and damages for infringement of

the patented claims. Gratuity retains the exclusive right to enforce the ‘050 Patent. This assignment

is reflected on the face of the ‘050 patent and is recorded with the USPTO.

          48.   Upon information and belief, Defendants Tiphaus and Magnuson have directly

infringed and continue to directly infringe the claims of the ‘050 Patent by making, selling, and

offering for sale the Tiphaus software platform. The Tiphaus Platform reads on most if not all of the

limitations set forth in the patented claims of the ‘050 Patent. Defendants Tiphaus and Magnuson

have full knowledge of the infringement because of the acknowledgement and consent of Defendant

Magnuson to the Joint User Agreement (Exhibit A).

          49.   Upon information and belief, Defendant Farrelli’s has directly infringed and continues

to directly infringe the claims of the ‘050 patent by using the Tiphaus software platform and has full

                                                   10
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 11 of 23 PageID 11



knowledge of the infringement because of its previous use of Plaintiff’s software platform and its

notice of the patented nature of the product through the joint user agreement.

       50.     With reference to exemplary independent claim 1 of the ‘050 Patent, Defendants

directly infringe and continue to directly infringe that claim, among others, by making, using, offering

for sale, and selling the Tiphaus Platform. The full text of independent claim 1 follows.




                                                  11
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 12 of 23 PageID 12




                                     12
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 13 of 23 PageID 13




       51.     Upon information and belief, Defendant’s Tiphaus Platform is a “gratuity

management system” that comprises all of the claim limitations set forth in claim 1 and, therefore,

infringes claim 1 of the ‘050 Patent.

       52.     Upon information and belief, The Tiphaus Platform comprises, among other things, a

server, a database, client business systems, and point of sale systems all in electronic communication

with each other. These are configured to determine a gratuity allocation based on extracted employee

and transaction data through the implementation of gratuity distribution rules. The Tiphaus Platform

is configurable by users to perform gratuity allocations independently and automatically.

       53.     Upon information and belief, Defendants’ Tiphaus Platform comprises a gratuity

management system consisting of a server connected to the internet and a database accessible by that

server, where the server is configured to independently execute gratuity distribution rules for any of

a number of attached client devices. The Tiphaus Platform supports customized gratuity distribution

rules that are executed for and specific to each individual client, usually a hospitality or restaurant

business of some kind.

       54.     Upon information and belief, Defendant’s Tiphaus Platform is internet-enabled and

comprises a device in electronic communication with numerous client business systems. The Tiphaus

client software can be installed on different client business systems and interfaces with many
                                              13
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 14 of 23 PageID 14



different point-of-sale systems, from which Tiphaus extracts the employee and transaction data

necessary for its infringing gratuity management system to make tip distribution calculations.

       55.     Upon information and belief, Defendant’s Tiphaus Platform is a cloud-based

computing system that is remote from the various client systems from which it harvests transaction

and employee data and to which it transmits the gratuity allocation. The Tiphaus software performs

gratuity and tip income distribution calculations at regular intervals, preset by the client restaurant,

and independently calculates, generates, and distributes tip allocations based on data automatically

supplied by client business systems and preset rules stipulated by, for example, a restaurant. These

calculations happen “in the cloud” on Tiphaus’ servers, without the client applications used to gather

data from the restaurant or hospitality business systems having to perform the calculations locally.

       56.     Upon information and belief, Defendant’s Tiphaus Platform also directly infringes the

dependent claims of the ‘050 Patent.

       57.     For example, but without limitation, dependent claim 3 further comprises “the system

of claim 1, wherein the gratuity sync client application is installed on the point of sale server of the

respective client business system.” One of the ways Tiphaus accomplishes this infringement is by

offering an app which can be freely downloaded from the app marketplace for numerous point-of-

sale systems like Toast, Square and Clover or installed manually

       58.     As another example, but without limitation, dependent claim 4 further comprises, “the

system of claim 1, wherein the respective client business system comprises additional devices which

are connected to and accessible by the gratuity sync client application.” The Tiphaus connects

multiple additional devices to its gratuity sync application by offering app downloads on major

platforms like the Apple and Google Play stores which connect to and interface with its main client

application.


                                                  14
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 15 of 23 PageID 15



       59.     By making, using, testing, assembling, offering for sale, selling, and importing the

Tiphaus Platform, and by placing the Tiphaus Platform into service, Defendants has injured Gratuity

and is liable to Gratuity for directly infringing all of the claims in the ‘050 Patent, including at least

claim 1, pursuant to 35 U.S.C. § 271(a).

       60.     Gratuity has been harmed by Defendants’ infringement and is entitled to an injunction

and compensation in an amount no less than a reasonable royalty as well as its lost profits for

Defendants’ infringement. Gratuity will also seek a permanent injunction barring Defendants from

selling or using the infringing Tiphaus Products. Gratuity asserts that Defendants’ infringement was

knowing and willful and seeks treble damages according to 35 U. S. C. §284. Gratuity reserves the

right to amend this Complaint to assert claims for indirect infringement (including inducement and/or

contributory infringement) if information obtained during the course of this lawsuit supports such

assertions.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

 Defendants, and that the Court grant Plaintiff the following relief:

       a.      A declaration of final judgment in favor of Gratuity finding that Defendants has

               infringed and/or continues to infringe one or more claims of United States Patent No.

               9,741,050.

       b.      Judgment in favor of Gratuity for all damages suffered by Gratuity and that

               Defendants be Ordered to account for and pay to Gratuity all damages and costs

               resulting from Defendants’ infringement of the ‘050 Patent, including, but not limited

               to, lost profits, lost royalties, reasonable license fees, costs, expenses, together with

               pre-judgment and post-judgment interest thereon, and all other damages permitted

               pursuant to 35 U.S.C. § 284, including enhanced damages up to three times the amount
                                                   15
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 16 of 23 PageID 16



               of damages found or measured and costs, and in any event an amount no less than a

               reasonable royalty;

       c.      A permanent injunction enjoining Defendants, its officers, directors, agents, affiliates,

               employees, and all others acting in concert or privity from infringing the ‘050 Patent

               pursuant to 35 U.S.C. § 283.

       d.      Judgment and a determination to the effect that this case is exceptional pursuant to 35

               U.S.C. § 285, and an award of attorneys’ fees under same or as otherwise permittedby law.


       e.      That Gratuity be granted costs of suit and pre- and post-judgment interest calculated

               on monetary amounts awarded;

       f.      That Gratuity be granted such other and further relief as the Court may deem just and

               proper under the circumstances.

                                              COUNT II.
              CLAIM FOR PATENT INFRINGEMENT OF THE ‘436 PATENT

       61.     Gratuity incorporates by reference paragraphs 1 through 40 as if fully set forth herein.

       62.     This cause of action arises under the patent laws of the United States of America and,

in particular, 35 U.S.C. §§271 et seq.

       63.     On July 28, 2020, the ‘436 Patent, titled “System and Method for Managing

Gratuities” was issued by the United States Patent and Trademark Office (the “USPTO”). A true and

correct copy of the ‘436 Patent is attached hereto as Exhibit C.

       64.     The ‘436 Patent is valid, enforceable, and was duly issued in full compliance withTitle

35 of the United States Code.

       65.     The ‘436 Patent is legally presumed to be valid under Title 35 U.S.C. §282.

       66.     Gratuity is the assignee and owner of all rights, title, and interests in the ‘436 Patent,

including all rights to pursue and collect past and future royalties and damages for infringement of
                                                  16
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 17 of 23 PageID 17



the patented claims. Gratuity retains the exclusive right to enforce the ‘436 Patent.

       67.     Defendants Tiphaus and Magnuson have directly infringed and continue to directly

infringe the claims of the ‘436 Patent by making, selling, and offering for sale the Tiphaus software

platform. The Tiphaus Platform reads on most if not all of the limitations set forth in the patented

claims of the ‘436 Patent. Defendants Tiphaus and Magnuson have full knowledge of the

infringement because of the acknowledgement and consent of Defendant Magnuson to the Joint User

Agreement (Exhibit A).

       68.     Defendant Farrelli’s has directly infringed and continues to directly infringe the claims

of the ‘436 patent by using the Tiphaus software platform and has full knowledge of the infringement

because of its previous use of Plaintiff’s software platform and its notice of the patented nature of the

product through the joint user agreement.

69.    With reference to exemplary independent claim 1 of the ‘436 Patent, Defendants directly

infringe and continue to directly infringe that claim, among others, by making, using, offering for

sale, and selling the Tiphaus Platform. The full text of independent claim 1 follows.




                                                  17
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 18 of 23 PageID 18




                                     18
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 19 of 23 PageID 19




       70.     Defendant’s Tiphaus Platform utilizes “a method of managing gratuity allocations”

that comprises most, if not all of the claim limitations set forth in claim 1, and therefore infringes

claim 1 of the ‘436 Patent.

       71.     The Tiphaus Platform utilizes a method of gratuity allocation that includes, among

other things, a processor which receives gratuity distribution rules, transaction information, and

employee information, including hours worked and gratuities paid. These data are utilized by a

processor to determine a gratuity allocation.

       72.     Defendants’ Tiphaus Platform further utilizes a method or process of gratuity

distribution that updates its gratuity distribution in real-time and/or subsequently alters an initial

gratuity distribution via receipt of updated transaction and employee information. This information

is provided, by among other things, a point-of-sale system integration.

       73.     Defendant’s Tiphaus Platform further implements a method of gratuity allocation that

provides real-time updates to its initial gratuity distributions and reports those updates to payroll

systems or software. It allows for the automatic distribution of those gratuity distributions via a

payroll system to a group of employees, according to the terms of the final paragraphs of claim 1.

                                                 19
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 20 of 23 PageID 20



          74.   Defendant’s Tiphaus Platform also directly infringes the dependent claims of the ‘436

Patent.

          75.   For example, but without limitation, dependent claim 4 further comprises “receiving

employee base pay information that indicates the hourly base pay that the employees of the business

earn; calculating a first payroll for the business that includes the amounts that each of the plurality of

employees earned during the accounting period, wherein the amount that each employee earned

includes base pay and an allocation of gratuities that was included in the calculated first gratuity

allocation; and reporting to the payroll system for the business the first payroll for the business.” The

Tiphaus platform infringes this dependent claim because it practices and encompasses the

abovementioned limitations.

          76.   By making, using, testing, assembling, offering for sale, selling, and importing the

Tiphaus Platform, and by placing the Tiphaus Platform into service, Defendants have injured Gratuity

and are liable to Gratuity for directly infringing most if not all of the claims in the ‘436 Patent,

including at least claim 1, pursuant to 35 U.S.C. § 271(a).

          77.   Gratuity has been harmed by Defendants’ infringement and is entitled to an injunction

and compensation in an amount no less than a reasonable royalty as well as its lost profits for

Defendants’ infringement.

          78.   Gratuity will also seek a permanent injunction barring Defendants from selling or

using the infringing Tiphaus Products.

          79.   Gratuity asserts that Defendants’ infringement was knowing and willful and seeks

treble damages according to 35 U. S. C. §284.

          80.   Gratuity reserves the right to amend this Complaint to assert claims for indirect

infringement (including inducement and/or contributory infringement).

                                       PRAYER FOR RELIEF
                                              20
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 21 of 23 PageID 21



       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendants, and that the Court grant Plaintiff the following relief:

       a.      A declaration of final judgment in favor of Gratuity finding that Defendants has

               infringed and/or continues to infringe one or more claims of United States Patent No.

               10,726,436.

       b.      Judgment in favor of Gratuity for all damages suffered by Gratuity and that

               Defendants be Ordered to account for and pay to Gratuity all damages and costs

               resulting from Defendants’ infringement of the ‘436 Patent, including, but not limited

               to, lost profits, lost royalties, reasonable license fees, costs, expenses, together with

               pre-judgment and post-judgment interest thereon, and all other damages permitted

               pursuant to 35 U.S.C. § 284, including enhanced damages up to three times the amount

               of damages found or measured and costs, and in any event an amount no less than a

               reasonable royalty;

       c.      A permanent injunction enjoining Defendants, its officers, directors, agents, affiliates,

               employees, and all others acting in concert or privity from infringing the ‘436 Patent

               pursuant to 35 U.S.C. § 283.

       d.      Judgment and a determination to the effect that this case is exceptional pursuant to 35

               U.S.C. § 285, and an award of attorneys’ fees under same or as otherwise permittedby law.

       e.      That Gratuity be granted costs of suit and pre- and post-judgment interest calculated

               on monetary amounts awarded;

       f.      That Gratuity be granted such other and further relief as the Court may deem just and

               proper under the circumstances.

                                         JURY DEMAND

       Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Gratuityrespectfully demands
                                                  21
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 22 of 23 PageID 22



a trial by jury as to all matters so triable.



                                                Respectfully submitted,

                                                /s/ Adam J. Woodward
                                                Adam J. Woodward, Esq.
                                                Florida Bar No. 1029147
                                                David P. Fraser, Esq.
                                                Florida Bar No. 91085

                                                HOLMES FRASER, P.A.
                                                711 5th Avenue South, Suite 200
                                                Naples, FL 34102
                                                 (239) 228-7280 (telephone)
                                                (239) 790-5766 (facsimile)
                                                awoodward@holmesfraser.com
                                                dfraser@holmesfraser.com

                                                COUNSEL FOR PLAINTIFF




                                                  22
Case 2:21-cv-00604-SPC-MRM Document 1 Filed 08/13/21 Page 23 of 23 PageID 23



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2021, I filed the foregoing with the Clerk of the Court
by using the CM/ECF system, which will send a notice of electronic filing to all counsel
of record including, but not limited to, the following counsel for defendant:

Wade G. Williams, Esq.
Florida Bar No. 1011478
Lewis Brisbois Bisgaard & Smith LLP
110 S.E. 6th Street, Suite 2600,
Fort Lauderdale, FL 33301
(954) 939-3361 (telephone)
(954) 728-1282 (facsimile)
Email: Wade.Williams@lewisbrisbois.com

William R. Trueba, Jr., Esq.
Florida Bar No. 117544
Trueba & Suarez, PLLC
9100 S. Dadeland Boulevard, Suite 1500
Miami, Florida 33156
Telephone: (305) 482-1001
Facsimile: (786) 516-2826
E-Mail: wtrueba@lex188.com




                                                                   /s/ Adam J. Woodward
                                                                   Adam J. Woodward, Esq.
                                                                   Florida Bar No. 1029147
                                                                   David P. Fraser, Esq.
                                                                   Florida Bar No. 91085

                                                                   HOLMES FRASER, P.A.
                                                                   711 5th Avenue South, Suite 200
                                                                   Naples, FL 34102
                                                                    (239) 228-7280 (telephone)
                                                                   (239) 790-5766 (facsimile)
                                                                   awoodward@holmesfraser.com
                                                                   dfraser@holmesfraser.com




                                                23
